Citation Nr: 0935952	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Whether there was clear and unmistakable error (CUE) in a 
February 1975 rating decision which assigned a 
noncompensable evaluation to the Veteran's service-
connected chronic bronchitis with history of pneumonia and 
spontaneous collapse, left lung and adhesive pleurisy.

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law 
Judge at a June 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	In a February 1975 rating decision, the RO reduced the 
Veteran's evaluation for chronic bronchitis with history 
of pneumonia and spontaneous collapse, left lung and 
adhesive pleurisy, to a noncompensable evaluation 
effective May 1, 1975; the Veteran did not complete an 
appeal of this rating decision.

2.	The February 1975 rating decision considered the 
applicable law and regulations in effect at that time and 
was appropriately supported by the evidence then of 
record.

3.	Bilateral hearing loss was not manifested in active 
service or within one year of service discharge, and any 
current bilateral hearing loss is not otherwise 
etiologically related to such service.



CONCLUSIONS OF LAW

1.	The February 1975 rating decision which assigned a 
noncompensable evaluation for service-connected chronic 
bronchitis with history of pneumonia and spontaneous 
collapse, left lung and adhesive pleurisy, was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2008).

2.	Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in February 2006.  
The RO's December 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's service connection claim.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot, and the absence of notice regarding these elements 
should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service treatment records identified by the Veteran 
have also been obtained.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA examinations in 
February 2006, December 2007 and January 2008.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

As a final note, with respect to the Veteran's CUE claim, 
although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE motions.  The Court has held that "there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  A claim of CUE it is not by 
itself a claim for benefits; a Veteran alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As such, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  See also 38 C.F.R. § 20.1411(c), 
(d) (2008).  Nevertheless, the Board observes a June 2007 
letter informed the Veteran of the elements necessary to 
establish CUE in a prior rating decision.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Clear and Unmistakable Error

Under 38 C.F.R. § 3.105(a) (2008), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  If an appellant wishes to 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, as in a motion for revision or reversal based on 
CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  See also Grover v. West, 12 Vet. App. 109 
(1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

In the instant case, the February 1975 rating decision 
indicates that a noncompensable evaluation was assigned 
because the evidence of record indicated that the Veteran did 
not suffer symptoms of chronic bronchitis sufficient to 
warrant a compensable evaluation.  The Veteran did not 
complete appeal this decision.  Absent a showing of CUE, the 
decision is final and not subject to revision on the same 
factual basis.

The Veteran contends that he is entitled to a restoration of 
a 10 percent evaluation for chronic bronchitis with history 
of pneumonia and spontaneous collapse, left lung and adhesive 
pleurisy, because his condition had not improved.  
Furthermore, the Veteran's representative asserts that the RO 
failed to correctly apply the relevant regulations by basing 
the February 1975 reduction on one examination, even though 
the 10 percent evaluation had been in effect for more than 
five years.  

At the time of the February 1975 rating decision, in cases 
where a rating had been in effect for a period of five years 
or more, ratings on account of diseases subject to temporary 
or episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants that sustained improvement has 
been demonstrated.  See 38 C.F.R. § 3.344 (1974).  The Board 
notes the Veteran was initially assigned a 10 percent 
evaluation effective August 1969.  Therefore, at the time of 
the February 1975 reduction, the 10 percent evaluation had 
been in effect for more than five years, and the provisions 
of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344(c) (1974).

The Veteran's chronic bronchitis was evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6600 (1974).  Under this 
Diagnostic Code, a 10 percent evaluation was warranted for 
moderate chronic bronchitis with symptomatology including 
considerable night or morning cough, slight dyspnea on 
exercise and scattered bilateral rales.  Id.  A 
noncompensable evaluation was assigned if the Veteran's 
symptomatology included a slight cough, no dyspnea and few 
rales.  Id.

The Board observes that, prior to the February 1975 rating 
reduction, the Veteran was provided a VA examination in 
January 1975.  According to the January 1975 VA examination 
report, the Veteran indicated he had a cough at night, but it 
did not keep him awake, and coughed very little during the 
day.  There was no dyspnea or rales noted.  Based on the 
January 1975 VA examination report, the Veteran's evaluation 
was reduced from 10 percent to noncompensable.

Even though the Veteran was provided only one examination 
prior to the February 1975 reduction, the Board observes such 
a reduction was warranted if all the evidence of record 
warranted the conclusion that sustained improvement was 
demonstrated.  See 38 C.F.R. § 3.344 (1974) (emphasis added).  
With respect to the Veteran's allegations of CUE, essentially 
he argues that the RO failed to properly weigh the evidence 
of record.  Specifically, he contends that, as he was only 
provided one examination, not all of the evidence 
demonstrated improvement in his condition.  However, 
allegations of CUE on the basis that a previous adjudication 
improperly weighed and evaluated the evidence cannot rise to 
the stringent definition of CUE.  See Fugo, supra.  The Board 
reiterates that the standard for CUE requires that any such 
error compel the conclusion on which reasonable minds could 
not differ, and that the result would have been manifestly 
different but for the error.  Fugo, supra.  In evaluating 
whether there was CUE in the February 1975 rating decision, 
the Board finds that the decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.  Specifically, the 
determination as to whether all evidence of record at the 
time of the rating decision supported a reduction in 
evaluation requires a weighing of the facts at the time of 
the decision.  Moreover, there is no indication that there 
was any error in the February 1975 rating decision that 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo, 6 Vet. App. 40.

For the foregoing reasons, the Board finds that the February 
1975 rating decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma as an helicopter mechanic during 
active service.  Initially, the Board observes the RO has 
conceded the Veteran's in-service acoustic trauma; the Board 
concurs.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The reports of February 2006 and December 2007 VA audiology 
examinations both show current bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.

Service treatment records indicate the Veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in July 1966 and June 1969, respectively.  
Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA 
used ASA units prior to July 1966.  However, in July 1966, VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military audiogram 
in the instant case conducted in 1966 must be converted from 
ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the Veteran's July 1966 entrance examination, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

Speech recognition ability was not reported.

On examination pending service discharge in June 1969, pure 
tone thresholds, in decibels, recorded in ISO units, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
0
0
0
--
25

Again, speech recognition ability was not reported.  The 
Veteran's ears and drums were normal on clinical evaluation.  
There were no findings or complaints pertaining to hearing 
loss.  In fact, the Board observes the Veteran himself denied 
a history of hearing loss at separation from active service.  
See June 1969 Report of Medical History.

In light of the evidence discussed above, the Board finds 
there was no hearing loss disability for VA purposes 
manifested during active service.  In fact, the Board 
observes that the Veteran's hearing actually improved at most 
frequencies during active service.

Post-service medical evidence of bilateral hearing loss is 
first documented at the February 2006 VA audiological 
examination, a period of over 35 years following the 
Veteran's separation from active service.  The lapse in time 
between service and the first diagnosis of hearing loss 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
The Board finds that there is no evidence of hearing loss for 
VA purposes shown in service or within one year of service 
discharge.  The presumption of service connection, therefore, 
does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current hearing loss and his in-service acoustic 
trauma.

As noted above, the Veteran was provided VA examinations 
addressing his hearing loss in February 2006, December 2007 
and January 2008.  The Veteran was provided an audiogram at 
the February 2006 and December 2007 examinations, and in each 
case, the Veteran was diagnosed with mild to severe 
sensorineural hearing loss bilaterally.  Following an 
examination of the Veteran and review of the claims file, 
both the February 2006 and December 2007 VA examiners opined 
that it is not likely that the Veteran's current bilateral 
hearing loss is etiologically related to in-service acoustic 
trauma.  In both instances, the VA examiners noted the 
Veteran's normal hearing at separation in support of their 
opinion.  Finally, the Board observes the January 2008 VA 
examiner was unable to render an opinion regarding the 
etiology of the Veteran's current hearing loss without 
resorting to speculation.

In sum, the record does not include probative medical 
evidence establishing that the Veteran currently suffers from 
a hearing loss disability that is etiologically related to 
his active service.  The Veteran has not submitted a 
competent medical opinion in support of his assertion that he 
currently suffers from a hearing loss disability that is 
etiologically related to his active service.  However, there 
are two negative VA opinions of record indicating the 
Veteran's current hearing loss is not likely related to 
active service.  In addition, the absence of any medical 
records of a diagnosis or treatment for years after service 
is probative evidence against the claim for direct service 
connection.  

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed bilateral hearing loss arises from 
his in-service acoustic trauma.  However, the Board notes 
that as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

The February 1975 rating decision was not clearly and 
unmistakably erroneous; the appeal is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


